Name: Commission Regulation (EEC) No 300/81 of 29 January 1981 classifying a certain product under subheading 04.02 A II of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 2. 81 Official Journal of the European Communities No L 33/ 19 COMMISSION REGULATION (EEC) No 300/81 of 29 January 1981 classifying a certain product under subheading 04.02 A II of the Common Customs Tariff Whereas the relevant subheading within heading No 04.02 is subheading 04.02 A II ; Whereas the provisions of this Regulation are in accor ­ dance with the opinion of the Committee on Common Customs Tariff Nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 280/77 (2), and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provision must be made for the classification of a product in powder form, obtained from skimmed milk by the partial elimination of lactose and mineral salts , for example by means of ultrafiltration, having the following percentage composition : HAS ADOPTED THIS REGULATION : Article 1 The product in powder form, obtained from skimmed milk by the partial elimination of lactose and mineral salts, for example, by means of ultrafiltration, having the following percentage composition : Dry matter Milk fat Ash Lactose Proteins (') (N x 6-38) 96% 2% 5% 4-9 % 80-85 % Dry matter Milk fat Ash Lactose Proteins (') (N x 6-38) 96% 2% 5% 4-9 % 80-85 % (') Casein and lactalbumen in a proportion of 80 : 20, respectively. (') Casein and lactalbumen in a proportion of 80 : 20 , respectively. shall be classified within the following subheading of the Common Customs Tariff : 04.02 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar : II . Milk and cream, in powder or granules . Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 3000/80 (4), provides for the classification of milk and cream, in powder or granules, under subheading 04.02 A II ; Whereas the products in question, although the proportions of natural milk constituents have been altered, retain the character of a product of heading No 04.02 ; Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 January 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 14, 21 . 1 . 1969, p . 1 . (2) OJ No L 40, 11 . 2. 1977, p . 1 . (J ) OJ No L 172, 22. 7. 1968 , p . 1 . ( «) OJ No L 315, 24. 11 . 1980, p . 1 .